Citation Nr: 1824356	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-38 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1988 to June 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board observes that additional VA treatment records were received following the last adjudication by the RO in the October 2015 Supplemental Statement of the Case.  The Board has reviewed these records and observes that they are not pertinent to the issues of increased rating for bilateral hearing loss addressed in the decision below.

In his October 2014, VA Form 9, Substantive Appeal, the Veteran requested a videoconference hearing.  In March 2017, VA notified the Veteran that a Board video conference hearing was scheduled for April 5, 2017.  However, in March 2017 Report of General Information, the Veteran verbally withdrew the hearing request.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn.  38 C.F.R. § 20.704(d), (e) (2017).


FINDING OF FACT

During the pendency of the appeal, the Veteran was shown to have hearing loss, at worst, of Level III, bilaterally.


CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veteran's Claim Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran and his representative have not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).    

II.  Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4. 

In the case of an initial rating, the entire evidentiary record from the time of a Veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Additionally, the Board must consider whether the disability has undergone varying and distinct levels of severity while the claim has been pending and provide staged ratings during those periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Rating Schedule, 38 C.F.R. § 4.85, DC 6100, sets out the criteria for evaluating hearing impairment using puretone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85.  Scores are matched against Table VI to find the numeric designation, then the designations are matched with Table VII to find the percentage evaluation to be assigned for the hearing impairment.

To evaluate the degree of disability from defective hearing, the Rating Schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86, Tables VI, VIa, VII.  Organic impairment of hearing acuity is measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by a pure tone audiometry test in the frequencies of 1000, 2000, 3000, and 4000 cycles per second.  See 38 C.F.R. § 4.85(a), (d).  Ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Special provisions apply in instances of exceptional hearing loss.  See 38 C.F.R. § 4.86.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are all 55 decibels or more, the adjudicator must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Also, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear is evaluated separately.  38 C.F.R. § 4.86(b).

Analysis

The Veteran contends that his bilateral hearing loss is more severe than his current rating depicts.  See NOD received in November 2012.  

After carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence is against a compensable evaluation for bilateral hearing loss disability.  The evidence of record does not more nearly reflect the criteria for a compensable evaluation.  38 C.F.R. § 4.7.

In July 2012, the Veteran was afforded an audiological examination.  Puretone threshold levels in decibels were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
15
50
55
LEFT
10
35
15
45
50







The average puretone threshold findings at 1000, 2000, 3000, and 4000 Hertz (HZ) for the right ear was 33 and 36 for the left ear.  Speech recognition scores based on the Maryland CNC Test were 84 percent in the right ear and 92 percent in the left ear.  During the examination, the Veteran reported that he had difficulty hearing in crowds and over the telephone.  Testing revealed moderate high frequency sensorineural hearing loss.

After applying the above audiological findings to Table VI in 38 C.F.R. § 4.85, the Veteran has a numeric designation of Level II for the right ear and Level I for the left.  Such a degree of hearing loss warrants a noncompensable evaluation under Table VII.

In October 2012, the Veteran was afforded a VA audiological examination.  Puretone threshold levels in decibels were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
15
45
50
LEFT
15
30
15
45
55







The average puretone threshold findings at 1000, 2000, 3000, and 4000 Hertz (HZ) for the right ear was 30 and 36 for the left ear.  Speech recognition scores based on the Maryland CNC Test were 86 percent in the right ear and 96 percent in the left ear.  The audiologist concluded that the Veteran had sensorineural hearing loss in the frequency range of 500-4000 Hz in both ears.  However, the Veteran's disability did not impact his ordinary conditions of daily life, including ability to work.  

After applying the above audiological findings to Table VI in 38 C.F.R. § 4.85, the Veteran has a numeric designation of Level II for the right ear and Level I for the left.  Such a degree of hearing loss warrants a noncompensable evaluation under Table VII.

In February 2014, the Veteran submitted a private audiological examination.  Puretone threshold levels in decibels were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
35
40
35
60
65
LEFT
35
30
30
55
55







The average puretone threshold findings at 1000, 2000, 3000, and 4000 Hertz (HZ) for the right ear was 50 and 43 for the left ear.  Speech recognition was 80 percent, bilaterally.  

After applying the above audiological findings to Table VI in 38 C.F.R. § 4.85, the Veteran has a numeric designation of Level III in each ear.  Such a degree of hearing loss warrants a noncompensable evaluation under Table VII.

In February 2015, the Veteran was afforded a VA audiological examination.  Puretone threshold levels in decibels were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
20
50
55
LEFT
20
35
20
45
50







The average puretone threshold findings at 1000, 2000, 3000, and 4000 Hertz (HZ) for the right ear was 35 and 38 for the left ear.  Speech recognition scores based on the Maryland CNC Test were 94 percent in the right ear and 96 percent in the left ear.  The examiner concluded that the Veteran had sensorineural hearing loss in both ears in the frequency range of 500-4000 HZ and in 6000 Hz or higher.  Additionally, the Veteran's disability had an impact on his conditions of daily life, including ability to work.  The Veteran was unable to understand the television, movies, people, and had to ask people to repeat themselves.

After applying the above audiological findings to Table VI in 38 C.F.R. § 4.85, the Veteran has a numeric designation of Level I in each ear.  Such a degree of hearing loss warrants a noncompensable evaluation under Table VII.

The Board has considered the Veteran's lay and buddy statements and finds them to be both competent and credible in regard to reporting the functional effects of his conditions such as difficulty hearing the television and movies and the need for frequent repetition.  However, the results of testing prepared by skilled professionals are more probative of the degree of the disability because the schedular criteria are predicated on audiological findings rather than subjective reports of severity of hearing loss.  As indicated above, ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann, supra.  The Board is bound to apply the VA Rating Schedule, under which the rating criteria are defined by audiometric test findings.  

For the reasons set forth above, the Board concludes that the most credible and probative evidence weighs strongly against finding that a compensable rating for bilateral hearing loss is warranted.  Therefore, the preponderance of the evidence is against the claim, and it is denied.


ORDER

Entitlement to a compensable rating for bilateral hearing loss disability is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


